DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Terada et al., US 2019/0265540, in view of Jang et al., US 6,927,820.
Regarding claims 1 and 8, Terada et al. disclose a liquid crystal device (figures 1-7) comprising:
. a liquid crystal layer 80 
. a first light-shielding member 1x (upper side of a pixel region) extending along a first direction (x direction)
. a second light-shielding member 1y (right side of the pixel region) extending along a second direction (y direction)
. a third light-shielding member 1x (lower side of the pixel region) extending along the first direction (x direction)
. a fourth light-shielding member 1y (left side of the pixel region) extending along the second direction (y direction)
. a transistor (TFT 30)
. a pixel electrode 9a 
. an insulating member 45 
. wherein the liquid crystal molecules have, in a region in which the pixel electrode is provided when viewed in plan view, an alignment direction Pd set to be a direction intersecting both the first direction and the second direction and facing the intersection region (see fig. 1)
Terada et al., however, do not explicitly disclose a convex insulating member and the pixel electrode provided so as not to overlap with the convex portion in a region along the first light-shielding member and the second light-shielding member and overlap with the convex portion in a region along the third light-shielding member and the fourth light-shielding member.  Jang et al. do disclose a pixel electrode 64 over a convex insulating layer (layer between 63 and 64) and having a part not to overlap with the convex portion in a region along a first light-shielding member and a second light-shielding member and overlap with the convex portion in a region along the third light-shielding member and the fourth light-shielding member as shown in figs 1 and 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to employ a convex insulating member and an arrangement of a pixel electrode over the convex insulating member as shown by Jang et al. to obtain a transflective display region so as to reduce a power consumption.
Re claims 2 and 4, the modification to Terada disclose a width in which the pixel electrode overlaps in the second direction with the third light-shielding member is wider than a width in which the pixel electrode overlaps in the second direction with the first light-shielding member, and a width in which the pixel electrode overlaps in the first direction with the fourth light-shielding member is wider than a width in which the pixel electrode overlaps in the first direction with the second light-shielding member as well as the insulating member includes a first insulating film and a second insulating film between the first insulating film and the pixel electrode, and wherein the convex portion is provided at the second insulating film (see Jang et al., fig 1).
Re claim 3, wherein an insulating member provided on an opposite side of the pixel electrode from the liquid crystal layer is provided with a contact hole 45a, in a region overlapping with the third light- shielding member, for electrically coupling the transistor with the pixel electrode (see Terada et al. fig 7)
Re claim 5, wherein the liquid crystal molecules have negative dielectric constant anisotropy (see Terada et al., [0016]), and the liquid crystal molecules are inclined with respect to a normal direction to the pixel electrode such that first end portions of the liquid crystal molecules on an opposite side to the pixel electrode are located closer to the intersection region than second end portions of the liquid crystal molecules on a side of the pixel electrode are (see Terada et al., fig. 1).
Re claim 6, the modification to Terada et al. disclose the pixel electrode 64 provided, in the region along the third light-shielding member and the fourth light-shielding member, along only one side face of side faces on both sides in a width direction of the convex portion (see Jang et al., fig. 1).
Re claim 7, the modification to Terada et al. disclose the pixel electrode 64 provided, in the region along the third light-shielding member and the fourth light-shielding member, along side faces on both sides of the convex portion so as to cover the convex portion (see Jang et al., fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada, US 5,880,797, disclose a convex insulating member (see figs 4A-4B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871